 


109 HR 4160 IH: Chesapeake and Delaware Canal Recreation Authorization Act
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4160 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mr. Castle (for himself and Mr. Gilchrest) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To authorize the Secretary of the Army to evaluate, construct, operate, and maintain capital improvements to the Intracoastal Waterway, Delaware River to Chesapeake Bay, Delaware and Maryland (Chesapeake and Delaware Canal) for public recreation. 
 
 
1.Short titleThis Act may be cited as the Chesapeake and Delaware Canal Recreation Authorization Act. 
2.Intracoastal waterway 
(a)AgreementsThe Secretary of the Army shall enter into, with the consent of appropriate local and State entities, arrangements, contracts, and leases with public, private, and nonprofit entities as may be necessary to evaluate, construct, operate, and maintain capital improvements for recreational use of the Intracoastal Waterway, Delaware River to Chesapeake Bay, Delaware and Maryland (Chesapeake and Delaware Canal) and its related facilities, and to provide security for the canal and its related facilities. 
(b)Federal shareThe Federal share of the cost of capital improvements under this section shall be 50 percent. Operation and maintenance costs shall be at full Federal expense. 
(c)Credit for design and construction workThe Secretary of the Army shall credit toward the non-Federal share of the cost of the project design and construction work carried out by the non-Federal interest before the date of an agreement if the Secretary determines that such work is integral to the project. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000. Such sums shall remain available until expended. 
 
